Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 November 2021 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prosecution history provides evidence for allowability.  The references cited in the IDS filed 04 November 2021 did not provide prior art that the examiner deemed suitable to change his conclusion of allowability.  The examiner reiterates the previous reasons for allowability.  
In the last action (filed 27 August 2021), the examiner indicated that (now canceled) claim 23 contained limitations that are allowable.  The applicant has amended claim 11 to incorporate those limitations from claim 23:

    PNG
    media_image1.png
    397
    721
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    269
    708
    media_image2.png
    Greyscale

The examiner has not been able to find prior art that meets the combined limitations.  Claim 11 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18 and 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, 08 October 2020 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08 October 2020 is hereby withdrawn. In view of the withdrawal of the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 11-21 are allowed.

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is (571)272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT LONG/
Primary Examiner, Art Unit 1633